Citation Nr: 1208228	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for service-connected gunshot wound on right buttock, through and through with depressed scar, affecting muscle group XVII.  

2.  Entitlement to a disability rating higher than 30 percent for service-connected gunshot wound on abdomen, with perforating bowel and keloid formation, affecting muscle group XIX.  

3.  Entitlement to a disability rating higher than 20 percent for service-connected gunshot wound on chest, affecting muscle group XXI.  

4.  Entitlement to a disability rating higher than 30 percent for service-connected residual shell fragment wound scar, left calf.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his September 2009 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted a Travel Board hearing.  However, in September 2011, the Veteran informed the VA that he wanted to withdraw his requested for a Board hearing and requested that his case be forwarded to the Board without further delay.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

The issues of entitlement to service connection for disabilities involving the left hip and right thigh have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 VA Form 21-526b.  In addition, as discussed below, review of the record reveals that the RO has not considered or adjudicated the issue of service connection for left calf shell fragment wound, affecting muscle group XI.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran's service-connected gunshot wound of right buttock, affecting muscle group XVII, is characterized by cardinal signs and symptoms of muscle disability, including fatigue-pain and slight loss of power.  The injury caused by the right buttock gunshot wound results in a moderate injury to muscle group XVII that is manifest by intermuscular scarring and slightly decreased range of hip extension and abduction.  However, objective examination has not revealed any loss of deep fascia, muscle substance, or impaired tonus, and range of motion is not limited by fatigue, lack of endurance or incoordination.  Any additional functional impairment due to flare-ups of pain, incoordination, fatigability, or weakness is contemplated in the disability rating currently assigned.  There is a scar on the right buttock that measures no more than .45 square centimeters and is superficial, not tender on objective examination, and does not cause limited motion or limitation of function.  The scar does not warrant a separate, compensable disability rating.  There is no additional neurological impairment associated with the service-connected right buttock gunshot wound.  

2.  The preponderance of the evidence demonstrates that the Veteran's service-connected gunshot wound of the abdomen and bowel, affecting muscle group XIX, is deep penetrating and is characterized by cardinal signs and symptoms of muscle disability, including fatigue-pain, weakness, and decreased threshold of fatigability.  The injury caused by the abdomen and bowel wound results in no more than a moderately severe injury to muscle group XIX that is manifest by intermuscular scarring and residual foreign bodies in the abdomen.  However, objective examination has not revealed any loss of deep fascia, muscle substance, or impaired tonus, and range of motion in the lumbar spine is not limited by pain.  Any additional functional impairment due to flare-ups of pain, incoordination, fatigability, or weakness is contemplated in the disability rating currently assigned.  There is a scar on the left abdomen that measures no more than 25.5 square centimeters, which is not manifested by frequent loss of covering of skin, is not tender on objective examination, and does not cause limited motion or limitation of function.  There is no additional neurological impairment associated with the service-connected abdomen and bowel gunshot wound.  

3.  The preponderance of the evidence reflects that the Veteran's service-connected gunshot wound to the abdomen and bowel has resulted in an injury to the digestive system manifested by frequent episodes of chronic constipation, nausea, vomiting, and abdominal pain.  There is no evidence of diarrhea, alternating diarrhea and constipation, anemia, or significant weight disturbance.  

4.  The preponderance of the evidence demonstrates that the Veteran's service-connected gunshot wound to the chest, affecting muscle group XXI, is deep penetrating and is characterized by cardinal signs and symptoms of muscle disability, including fatigue-pain, weakness, and decreased threshold of fatigability.  The injury caused by the chest wound results in no more than a moderately severe injury to muscle group XXI that is manifest by intermuscular scarring and residual foreign bodies in the chest area.  However, objective examination has not revealed any loss of deep fascia, muscle substance, or impaired tonus.  Any additional functional impairment due to flare-ups of pain, incoordination, fatigability, or weakness is contemplated in the disability rating currently assigned.  There is a superficial scar on the chest that measures no more than 2.5 square centimeters, but is not manifested by frequent loss of covering of skin, is not tender on objective examination, and does not cause limited motion or limitation of function.  There is no additional neurological impairment associated with the service-connected chest wound.  

5.  The gunshot wounds affecting the abdomen and chest result in two muscle injuries in the same anatomical region that are moderately severe.  The function of muscle group XIX, involving the abdomen and bowel, affects motion of the lumbar spine.   

6.  The preponderance of the evidence demonstrates that the Veteran's service-connected residual shell fragment wound scar of the left calf is superficial and linear, measures no more than 8.75 square centimeters, and does not result in any objective evidence of tenderness, disfigurement, ulceration, adherence, or tissue loss.  There is no lay or medical evidence that the left calf scar results in limitation of motion or function, as the Veteran is able to demonstrate normal extension and flexion limited to no less than 110 degrees in his left knee.  The left calf scar does not result in any additional neurological impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an disability rating higher than 20 percent for service-connected gunshot wound, right buttock, affecting muscle group XVII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5317 (2011).  

2.  The schedular criteria for a combined disability rating of 50 percent for service-connected gunshot wound of the abdomen and chest, affecting muscle groups XIX and XXI, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.72, Diagnostic Codes 5319, 5321 (2011).  

3.  The schedular criteria for a separate 10 percent disability rating, but no higher, for a digestive system injury associated with service-connected gunshot wound of the abdomen and bowel, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.114, Diagnostic Code 7399-7319 (2011).  

4.  The schedular criteria for a disability rating higher than 30 percent for service-connected residual shell fragment wound scar of the left calf have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4118, Diagnostic Code 7801 to 7806 (2008), Diagnostic Codes 5260, 5261 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in September 2007, prior to the initial unfavorable rating decision in November 2007, of the evidence and information necessary to substantiate his increased rating claims (i.e., evidence that his various service-connected disabilities had increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  The September 2007 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA outpatient treatment records dated from 2006 to 2011.  Additionally, the Veteran was afforded several VA examinations in connection with his appeal, including in June 2006, October 2007, and January 2010.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran is seeking entitlement to increased disability ratings for his service-connected muscle injuries affecting his right buttock, abdomen and bowel, and chest, as well as a residual shell fragment wound scar affecting the left calf.  Service connection for each service-connected muscle disability was established in May 1954, with the initial disability ratings made effective from December 18, 1953, while service connection for the residual left calf scar was established in September 1984, effective from October 1982.  See May 1954 and September 1984 rating decisions.  However, the current appeal arises from an increased rating claim filed with VA in June 2007, which was subsequently denied in a November 2007 rating decision.  

With respect to the residual left calf scar, the Board notes that, while the RO granted service connection for the scar incurred as a result of a shell fragment wound to the left calf, review of the record reveals that the RO has not adjudicated the issue of whether service connection (and a separate disability rating) is warranted for the actual muscle injury incurred as a result of the shell fragment wound.  In this regard, the evidence of record shows that the shell fragment wound to the left calf has resulted in symptoms affecting muscle group XI.  See VA examination reports dated October 2007 and January 2010.  However, because that issue has not been adjudicated in the first instance by the RO, the Board has no jurisdiction to issue an initial rating with respect to the actual muscle injury, as granting a rating for the actual muscle injury would deny the Veteran his right to appeal the initial rating assigned to that disability.  Therefore, as noted in the Introduction of this decision, the issue of service connection for shell fragment wound of the left calf, affecting muscle group XI, has been referred to the RO for adjudication.  

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under diagnostic codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  To qualify for elevation, there must be at least moderate injury to two or more muscle groups in the same anatomical region and the function of at least one of the injured muscle groups must affect motion, or otherwise act on two joints, or, if each injured muscle only acts on one joint, then each injured muscle must act on a different joint.  

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Under 38 C.F.R. § 4.71a, DCs 5160 to 5162, amputation of the thigh may warrant a disability rating ranging from 60 to 90 percent, depending on how extensive the amputation is and the where the amputation occurs on the thigh.  

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  

In the May 1954 rating decision, the RO also granted a separate noncompensable (zero percent) rating for multiple nonsymptomatic scars, effective from December 18, 1953.  While the scar rating was not certified to the Board, as it was not adjudicated in the November 2007 rating decision, the Board will consider whether the scars associated with each service-connected muscle injury warrants a separate, higher disability rating, as all manifestations of the gunshot wounds are separately ratable, even if noncompensable.  See 38 C.F.R. § 4.31.  

In this regard, the Board notes that two amendments were made to the criteria for rating the skin, effective August 30, 2002, and October 23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed his increased rating claim, and the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the rating criteria in effect prior to August 2002 and the amended regulations effective October 2008 will not be addressed in the present decision.  

Under the rating criteria in effect from August 2002, a 10 percent evaluation is warranted for scars covering an area of 144 square inches (929 sq. cm.) or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  For scars other than on the head, face, or neck, where such are deep or cause limited motion, a 10 percent rating is warranted when in an area exceeding six square inches (39 sq. cm), a 20 percent rating is warranted when in an area exceeding 12 square inches (77 sq. cm), a 30 percent rating is warranted when in an area exceeding 72 square inches (465 sq. cm), and a 40 percent rating is warranted when in an area exceeding 144 square inches (929 sq. cm).  See 38 C.F.R. § 4.118, DCs 7801 to 7804 (2008).  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  

With respect to each muscle disability on appeal, the Board notes that the VA examinations conducted in conjunction with this appeal contain conflicting evidence regarding the history and treatment of the disabilities.  However, the evidentiary record contains treatment records generated contemporaneously with the in-service injury.  Therefore, the service treatment records (STRs) are considered the most competent, credible, and probative evidence regarding the history and treatment of the muscle injuries during service.  


Right Buttock

Service connection has been established for a gunshot wound to the right buttock, through and through with depressed scar, affecting muscle group XVII, currently rated as 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5317.  

Diagnostic code 5317 evaluates injuries to muscle group XVII, which is the pelvic girdle group, including the (1) Gluteus maximus, (2) gluteus medius, and (3) gluteus minimus.  The functions of this muscle group are extension of the hip; abduction of the thigh; elevation of opposite side of the pelvis; tension of fascia lata and iliotibial (Maissiat's) band, acting with XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia.  

Under DC 5317, a slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 20 percent rating, a moderately severe muscle injury warrants a 40 percent rating, and a severe muscle injury warrants a 50 percent rating.  

Review of the record reveals that the Veteran sustained a shrapnel wound to his right hip and buttock area in October 1951 while serving in Korea.  See March 1954 VA examination report.  The STRs reflect that the Veteran incurred a through and through wound to his right hip and buttock area as a result of a single missile/bullet, which did not involve any damage to his arteries or nerves.  The STRs show that the wound was infected but healed spontaneously.  The evidence also shows the Veteran was hospitalized for 19 days, during which time he was noted to have good range of motion.  On discharge from the hospital, the Veteran was considered recovered and returned to duty.  The STRs do not reflect that the Veteran was placed on modified or light duty following this injury.  See service treatment records; March 1954 VA examination report.  

The Veteran has reported experiencing pain as a result of the injury; however, the injury does not affect functioning of the body.  See VA examination reports dated June 2006, October 2007, and January 2010 (hereinafter VA examination reports).  Indeed, objective examination has not revealed any signs of edema, instability, abnormal movement, weakness, or guarding of movement.  See January 2010 VA examination report.  

At the June 2006 VA examination, the Veteran's muscle strength was reported as 4.  However, the other VA examinations of record reflect that the Veteran has no loss of strength, weakness, easy fatigability, impairment of coordination, or inability to control movement.  See VA examination reports dated October 2007 and January 2010.  Objective examination also reveals that palpation of muscle group XVII does not reveal loss of deep fascia or muscle substance, and there is no impairment of muscle tone or signs of lowered endurance.  See Id.  

Nevertheless, the evidence of record shows that the Veteran's range of motion was slightly limited at the June 2006 VA examination, as he was only able to demonstrate extension to 20 degrees and abduction to 35 degrees due to pain.  The June 2006 VA examiner noted that, after repetitive use, the Veteran's right hip function was additionally limited by pain and weakness but not fatigue, lack of endurance or incoordination.  However, at the January 2010 VA examination, the Veteran demonstrated normal range of motion in extension and abduction, including after repetitive use, with no additional limitation due to pain, fatigue, lack of endurance, or incoordination.  

There is a scar located on the right buttock, which is linear and superficial with no underlying tissue damage.  The measurements of the scar have been variously reported as 3 by 1.5 cm and 2.5 by 1 cm.  See VA examination reports dated October 2007 and January 2010.  The evidence reflects that the Veteran's muscle injury is manifested by intermuscular scarring; however, there is no evidence of prolonged infection or adhesion of the scar to the bone.  See VA examination reports.  In fact, the scar is not painful or tender on examination and there is no skin breakdown, inflammation, edema, or keloid formation.  There is also no evidence of ulceration, instability, or abnormal texture.  The scar is not disfiguring and does not limit motion or cause of limitation of function.  See Id.  

Applying the facts to the legal criteria, the Board finds that the right buttock muscle injury, associated with muscle group XVII, can be rated no more than moderate under DC 5317, given the provisions of 38 C.F.R. § 4.56(b).  Indeed, the evidence shows that the gunshot wound incurred in service caused a through-and-through injury with muscle damage to the right hip and buttock area, as intermuscular scarring and slightly decreased range of hip extension and abduction were noted on objective examination.  While objective examination has not revealed any loss of deep fascia, muscle substance, or impaired tonus, the evidence shows the Veteran has reported experiencing pain as a result of the injury and there is a notation of slightly impaired muscle strength, which are both cardinal signs and symptoms of a muscle disability.  

Despite the foregoing, the Board finds the preponderance of the evidence does not show symptoms that more nearly approximate a moderately severe level of impairment.  In making this determination, while there is evidence of intermuscular scarring, the service and post-service evidence does not reflect that the right buttock muscle injury required debridement and resulted in prolonged infection or sloughing of soft parts.  As noted, while the initial wound was infected, the infection healed spontaneously and there is no evidence of recurrent or otherwise prolonged infection.  Likewise, while the Veteran has reported suffering from pain and there is a single notation of slightly impaired muscle strength, the preponderance of the evidence shows that the Veteran is able to keep up with his normal work requirements.  In this regard, the January 2010 VA examination report reflects that the Veteran reported being unable to keep up with work requirements; however, he was unable to identify the cause of such.  In addition to the foregoing, objective evidence has not revealed loss of deep fascia or muscle substance on palpation and there is no evidence of impaired endurance.  

Similarly, the Board finds that the preponderance of the evidence does not show symptoms that more nearly approximate a severe muscle injury, as there is no evidence or allegation of intermuscular binding or scarring, soft flabby muscles in the wound area, abnormal muscle swelling or hardening in contraction, or other evidence of severe impairment of function in the right hip and buttock area as compared to the left side, such as x-ray evidence of multiple scattered foreign bodies, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, or induration of the muscles.  There is also no evidence that the scar located on the right buttock area is depressed or adherent to the bone or underlying tissue.  

Therefore, based on the foregoing reasons and bases, the Board finds that the right buttock gunshot wound affecting muscle group XVII is manifested by no more than a moderate injury, which warrants a 20 percent disability rating under DC 5317.  

Review of the evidence reveals that the Veteran has been diagnosed with degenerative arthritic changes in the right and left hip.  See June 2006 VA examination report.  However, the June 2006 VA examiner stated that the arthritic changes in the Veteran's bilateral hips are unrelated to the clamed gunshot wound injuries.  Therefore, the Board will not discuss whether a separate rating may be assigned for the Veteran's right hip arthritis.  

The Board has considered whether the scar associated with the Veteran's service-connected right buttock muscle disability warrants a higher, compensable disability rating.  However, as discussed above, the scar is not deep, does not cause limited motion, and measures no more than .45 square centimeters; therefore, DC 7801 is not for application.  Likewise, the Board finds that DC 7802 is not for application because, while the right buttock scar is superficial, it does not exceed an area of more than .45 square centimeters.  In addition, the Board finds that, while the scar is superficial as noted, there is no evidence that the scar is unstable, i.e., manifested by frequent loss of covering of skin over the scar, or that the scar is painful on objective examination.  Therefore, DCs 7803 and 7804 are not for application in this case.  Finally, the Board has considered the Veteran's right buttock scar under DC 7805, for limitation of function of the affected part; however, the evidence does not show that limitation of motion of the hip is affected by the Veteran's scars.  Therefore, the Board finds that a separate, compensable disability rating is not warranted for the Veteran's right buttock scar.  

The Board has also considered the Veteran's right buttock gunshot wound in light of any potential neurological damage.  However, there is no lay or medical evidence of record which reflects that the Veteran experience any neurological impairment in his right hip and buttock area.  Indeed, the Veteran has never been diagnosed with, demonstrated, or complained of symptoms associated with any of the relevant neurological disabilities listed in the Rating Schedule.  See 38 C.F.R. § 4.124a, DC 8520, 8526 to 8530 (2011).  Therefore, the Board finds that a neurological disability warranting a separate disability rating is not shown by the evidence of record.  

The Board has also considered the Veteran's service-connected left rectus femoris muscle disability under the criteria of 38 C.F.R. §§ 4.40, 4.45 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995), which require consideration of the Veteran's pain swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  However, the Board finds that an increased disability rating is not warranted in this regard because the functional impairment experienced by the Veteran in his right hip and buttock area is contemplated and properly rated in the disability rating currently assigned, which considers the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.56(c).  

In evaluating this claim, the Board finds that the functional impairment experienced by the Veteran, including the subjective complaints of pain, slightly decreased range of motion, and slightly decreased strength in the right hip and buttock area is adequately contemplated by the 20 percent rating currently assigned.  The Board also notes that the lay and medical evidence regarding the Veteran's service-connected right buttock gunshot wound has been relatively consistently throughout the pendency of the claim and appeal and, thus, a staged rating is not warranted in this case.  See Hart, supra.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected gunshot wound, right buttock, affecting muscle group XVII, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Abdomen/Bowel and Chest

Service connection has been established for a gunshot wound affecting the abdomen, with perforating bowel and keloid formation, affecting muscle group XIX, currently rated as 30 percent disabling under 38 C.F.R. § 4.73, DC 5319.  

Service connection has also been established for a gunshot wound penetrating the right chest, with retained foreign bodies, affecting muscle group XXI, currently rated as 20 percent disabling under 38 C.F.R. § 4.73, DC 5321.  

The Board notes that the RO granted service connection for the right chest gunshot wound based on lay and medical evidence obtained at a March 1954 VA examination.  See May 1954 rating decision.  At the examination, the Veteran reported having right anterior chest pain due to a piece of shrapnel, while a chest x-ray revealed a small quantity of lead debris in the right thoracic wall.  See May 1954 VA examination.  However, the STRs only reflect that the gunshot wound affected the chest, with no indication that the injury only involved the right chest area.  In fact, the STRs show that there were retained foreign bodies in the left chest wall.  It is not clear if the retained bodies in the left chest wall travelled to the right chest area following the injury; however, the Board finds probative that there is no evidence of a scar on the right chest area in the STRs, the March 1954 VA examination, or the post-service evidence of record.  Therefore, the Board finds that the service-connected disability is more appropriately characterized as a gunshot wound to the entire chest area, as opposed to the right chest area, as reflected on the first page of this decision.  

Given the provisions of 38 C.F.R. § 4.55e, which relates to muscle injuries in the same anatomical group, the Board will consider the gunshot wounds affecting the abdomen/bowel and right chest in common discussion, as they are both located in the torso and neck anatomical group.  See 38 C.F.R. § 4.55(b).  

As noted, the Veteran's service-connected abdomen/bowel disability is currently rated 30 percent disabling under DC 5319 for injuries to muscle group XIX, which are the muscles of the abdominal wall, including the (1) Rectus abdominis, (2) external oblique, (3) internal oblique, (4) transversalis, and (5) quadratus lumborum.  The functions of this muscle group are support and compression of abdominal wall and lower thorax; flexion and lateral motions of the spine; and synergists in strong downward movements of the arm.  

Under DC 5319, a slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 30 percent rating, and a severe muscle injury warrants a 50 percent rating.  

As also noted, the Veteran's service-connected right chest disability is currently rated 20 percent disabling under DC 5321 for injuries to muscle group XXI, which are the muscles of respiration, including the thoracis muscle group.  The functions of this muscle group are respiration.  

Under DC 5321, a slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe or severe muscle injury warrants a 20 percent rating.  

The STRs reflect that the Veteran sustained a shell fragment wound which penetrated his abdomen and chest in September 1952 while serving in Korea.  The evidence shows that the shell fragment wound was incurred as a result of a single missile with retained foreign bodies in the soft tissues of the abdomen and the left chest wall.  There was no artery or nerve damage.  However, the Veteran underwent a laporatomy with repair of multiple bowel perforations and debridement of the wound.  The evidence shows that the Veteran's postoperative course was uneventful with respect to his abdomen and bowel.  However, the Veteran developed a left hemothorax, which was treated with multiple thoracentesis.  The Veteran was hospitalized for almost three months.  He was noted to have good chest expansion and breathing in September 1952, after which he was released to restricted duty for three months.  

The preponderance of the evidence reflects that the Veteran's residual abdomen/bowel injury is deep penetrating and manifested by intermuscular scarring and subjective reports of pain in the left upper quadrant of his abdomen.  Indeed, x-rays of the abdomen taken in June 2006 were abnormal, as they showed multiple pelvic phleboliths, metallic foreign bodies over the abdomen, and scoliosis of the lumbar spine with degenerative disc disease.  See also January 2010 abdomen x-ray.  Likewise, an x-ray of the kidneys, ureters, and bladder (KUB) revealed five pieces of shrapnel, while an x-ray of the lumbar spine revealed nine pieces of shrapnel and degenerative changes.  See October 2007 VA examination report.  However, there was no evidence of tendon, bone, joint, or nerve damage.  See Id.  

At the June 2006 VA examination, the Veteran's abdomen was tender to palpation with mild distention and palpable stool in the left lower quadrant.  However, at the January 2010 VA examination, examination of the abdomen revealed no distension of the superficial veins and no tenderness to the abdomen or flank to palpation.  

The October 2007 VA examiner noted that there was evidence of herniation of the abdominal muscle which does not require support by a truss or belt.  However, palpation did not reveal any loss of deep fascia or muscle substance and no impairment of muscle tone.  There were also no signs of lowered endurance or impaired coordination.  See October 2007 VA examination report.  In fact, the evidence reflects that the Veteran is able to demonstrate normal flexion and lateral motion in his lumbar spine, with no additional limitation of motion due to pain after repetition in those planes of excursion.  See Id.  

The Veteran's bowel condition affects his general body health due to chronic constipation, nausea, vomiting, and abdominal pain; however, the bowel condition does not result in diarrhea or alternating diarrhea and constipation, cause anemia, or affect his body weight significantly.  See VA examination reports dated June 2006 and January 2010.  In this regard, the Board notes that the January 2010 VA examiner noted the Veteran has gained only 10 pounds in the last 50 years, and that there were no findings of malnutrition.  The Veteran has reported that the muscle injury affects his ability to perform heavy work and, in January 2010, he reported that he cannot keep up with his normal work requirements due to weakness.  See VA examination reports dated June 2006 and January 2010.  

Indeed, the preponderance of the evidence shows the Veteran experiences easy fatigability and weakness as a result of his abdomen/bowel injury.  See VA examination reports dated June 2006 and October 2007.  While the June 2006 VA examiner noted that the Veteran's muscle strength was 2, the preponderance of the other evidence of record reflects that the injury does not result in loss of power and reports his muscle strength as 5.  See VA examination reports dated October 2007 and January 2010.  There is also no evidence that the injury results in impairment of coordination and inability to control movement.  See VA examination reports.  

There is a scar on the left abdomen and the measurements have been variously reported as 2.5 by 1.5 cm, 16 by 1.5 cm, and 17 by 1.5 cm.  See VA examination reports.  The scar is linear but there is evidence of keloid formation less than six square inches, with hypotrophic changes.  See October 2007 and January 2010 VA examination reports.  There is conflicting evidence regarding whether the scar is superficial or deep, as the June 2006 VA examination report reflects that that there is no adherence to the underlying structures, with no intermuscular scarring present and no adhesion to the bone.  However, the January 2010 VA examiner reported that the abdomen scar is disfiguring and deep, with underlying tissue damage.  Nevertheless, the preponderance of the evidence shows that the Veteran's abdomen scar is not tender, with no evidence of ulceration, instability, inflammation or edema.  The scar does not limit motion or result in any limitation of function.  

With respect to the gunshot wound involving the chest, the evidence of record reflects that the Veteran's chest injury is deep penetrating and manifested by subjective reports of pain, easy fatigability, and intermuscular scarring.  See VA examination reports.  Indeed, a chest-x-ray conducted in June 2006 was abnormal, as it showed post inflammatory scarring associated with mild elevation of the left hemidiaphragm, while an October 2007 chest x-ray revealed shrapnel on the right side of the chest and in the lumbosacral region.  However, there is no loss of strength, weakness, or impaired coordination reflected in the preponderance of the evidence.  See VA examination reports dated October 2007 and January 2010.  Nor is there any evidence of prolonged infection or adhesion of the scar to the bone.  See January 2010 VA examination.  

At the January 2010 VA examination, the Veteran reported that the right chest injury affects his ability to perform hard work and that he was unable to keep up with normal work requirements.  However, he denied any such affect at the VA examinations conducted in June 2006 and October 2007.  

At the October 2007 VA examination, palpation of muscle group XXI revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  The VA examiner noted that the muscle injury does not affect the function of the particular body part it controls, and that there was no tendon, bone, joint, or nerve damage.  Muscle strength was also reported as 5.  

There is a scar on the left lateral chest.  The measurements of the chest scar have been variously reported as 2.5 by .5 cm and 2.5 by 1 cm.  See VA examination reports dated June 2006 and October 2007.  The June 2006 VA examiner noted that there was hyperpigmentation of less than six square inches on the scar, but the January 2010 VA examiner found no evidence of hyperpigmentation.  Nevertheless, the evidence of record shows that there is no evidence of tenderness on examination, disfigurement, ulceration, adherence, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation, or edema.  

Applying the facts to the legal criteria, the Board notes that the injuries associated with muscle groups XIX and XXI can be rated no higher than moderately severe.  Indeed, the evidence shows that the in-service gunshot wound caused deep penetrating injuries with muscle damage to the abdomen and chest areas, as intermuscular scarring and residual foreign bodies and shrapnel have been observed on objective examination.  Objective examination has not revealed any loss of deep fascia, muscle substance, or decreased muscle strength in the abdomen and chest areas; however, the evidence shows the Veteran has reported experiencing cardinal signs and symptoms in conjunction with his abdomen and chest injuries, including pain, easy fatigability, and weakness.  

The Board finds, however, that the preponderance of the evidence does not show symptoms that more nearly approximate a severe level of impairment in the abdomen/bowel and chest areas, as the evidence, including specifically the STRs, do not show that the in-service injuries resulted in extensive debridement, prolonged infection, sloughing of soft parts, or intermuscular binding and scarring.  In this regard, while the evidence shows that the Veteran was hospitalized for almost three months following the gunshot wound and that he has retained foreign bodies in his abdomen and chest, the evidence does not reflect that the Veteran exhibits a number of the other symptoms contemplated for a severe muscle disability, including ragged, depressed and adherent scars in the abdomen and chest area, loss of deep fascia or muscle substance, soft flabby muscles in the wound areas, or severely decreased strength and endurance.  In addition, there is no evidence of severe impairment of function as a result of the abdomen or chest injuries, such as visible or measureable atrophy in the abdomen and chest areas, adaptive contraction of an opposing group of muscles, or induration of the muscles.  

Therefore, based on the foregoing reasons and bases, the Board finds that the gunshot wound involving the abdomen and bowel, affecting muscle group XIX, is manifested by no more than a moderately severe injury, which warrants a 30 percent disability rating under DC 5319, while the gunshot wound to the chest, affecting muscle group XXI, is manifested by a moderately severe injury, which warrants a 20 percent rating under DC 5321.  

As noted above, the muscle injuries affecting the abdomen/bowel and chest are located in the same anatomical region involving the torso and neck and, thus, consideration must be given to 38 C.F.R. § 4.55(e).  In this regard, the Board notes that both muscle group injuries are rated moderately severe and that the function of muscle group XIX, involving the abdomen and bowel, affect motion of the lumbar spine.  Therefore, the Board finds that the ratings for the abdomen/bowel and chest should be combined and the rating for the abdomen/bowel injury should be increased by one level to a severe rating, as it is the most severely injured muscle group.  Accordingly, the combined disability rating for the muscle injuries involving the abdomen/bowel and chest is 50 percent, given 38 C.F.R. § 4.55(e).  Because muscle groups XIX and XXI do not act upon a single joint and the combined rating does not involve disabilities affecting the Veteran's extremities, discussion of 38 C.F.R. §§ 4.55d and 4.68 is not needed.  

As noted, the Veteran has been diagnosed with degenerative disc and joint disease of the lumbar spine.  See VA examination reports dated June 2006 and October 2007.  However, the June 2006 VA examiner determined that the Veteran's lumbar spine arthritis is not related to his abdomen muscle injury.  Therefore, the Board will not discuss whether a separate rating may be assigned for the Veteran's lumbar spine arthritis.  

The Board has considered whether the scars associated with the Veteran's service-connected abdomen/bowel and chest muscle disabilities warrants a higher, compensable disability rating.  

With respect to the abdomen scar, while there is conflicting evidence regarding whether the scar is superficial or deep, the preponderance of the evidence shows that the scar measures no more than 25.5 square cm and does not cause limited motion.  Similarly, while the evidence shows that the chest scar is superficial, the scar measures no more than 2.5 square cm.  Therefore, neither DC 7801 or 7802 assist the Veteran in obtaining a higher, compensable rating for his scars.  In addition, the preponderance of the evidence does not contain any indication that the abdomen and chest scars are unstable or painful on examination.   Therefore, DCs 7803 and 7804 are not for application.  The Board has considered the Veteran's abdomen and chest scars under DC 7805, for limitation of function of the affected part; however, the preponderance of the evidence reflects that the Veteran's abdomen and chest scars do not result in any limitation of motion or function in their respective areas.  Therefore, the Board finds that separate, compensable disability ratings are not warranted for the Veteran's abdomen and chest scars.  

In addition to the foregoing, the Board notes that the preponderance of the evidence does not contain any indication or allegation that the gunshot wounds affecting the Veteran's abdomen and chest have resulted in any neurological damage or impairment.  Therefore, a separate rating is not warranted for any neurological disability associated with the service-connected gunshot wounds affecting the abdomen and chest area.  

In evaluating this claim, the Board notes that, in addition to the injuries affecting muscle groups XIX and XXI, the evidence shows that the in-service gunshot wound has resulted in an injury to the Veteran's digestive system.  As noted, the gunshot wound has affected the Veteran's bowel function, as he experiences chronic constipation, nausea, vomiting, and abdominal pain.  There is, however, no evidence of diarrhea, alternating diarrhea and constipation, anemia, or significant weight disturbance.  See VA examination reports dated June 2006 and January 2010.  

Based on the foregoing, the Board finds that a separate rating is warranted for the Veteran's digestive system injury, as all manifestations of a muscle injury must be separately rated.  The Veteran's digestive problems have not attributed to a specific digestive system disability; however, the Board finds that his symptoms resemble the symptoms contemplated by the rating criteria used to evaluate irritable bowel syndrome.  Accordingly, the Board will evaluate the Veteran's digestive system injury by analogy to irritable bowel syndrome, under 38 C.F.R. § 4.114, DC 7399-7319.  See 38 C.F.R. § 4.27 (unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  The second diagnostic code is the residual condition on the basis for which the rating is determined); see also 38 C.F.R. § 4.20.  

Under DC 7319, irritable bowel syndrome, including spastic colitis, mucous colitis, etc, warrant a noncompensable disability rating if mild, with disturbances of bowel function and occasional episodes of abdominal distress; a 10 percent rating is moderate, with frequent episodes of bowel disturbances and abdominal distress; and a 30 percent rating if severe, with diarrhea, or alternating diarrhea and constipation, and with more or less constant abdominal distress.  

In evaluating the Veteran's digestive system injury under DC 7399-7319, the Board finds that a separate 10 percent rating is warranted, but no higher.  Indeed, as noted, the evidence shows that the Veteran experiences frequent episodes of constipation, nausea, vomiting, and abdominal pain, which the Board finds more nearly approximates the moderate level of disability contemplated by DC 7319.  There is no evidence that the Veteran's digestive system injury is manifested by diarrhea or alternating diarrhea and constipation; therefore, the Board finds a rating higher than 10 percent is not warranted, as his symptoms do not more nearly approximate a severe level of disability.  

Therefore, the Board finds the evidence supports the grant of a separate 10 percent rating, but no higher, under DC 7399-7319 for a digestive system injury associated with the Veteran's service-connected gunshot wound to the abdomen and bowel.  

The Board has also considered the Veteran's service-connected abdomen and chest muscle disabilities under the criteria of 38 C.F.R. §§ 4.40, 4.45 (2011) and DeLuca, supra.  However, the Board finds that an increased disability rating is not warranted in this regard because the functional impairment experienced by the Veteran in his abdomen and chest areas, including his subjective complaints of pain, easy fatigability, and weakness, are contemplated and properly rated by the combined 50 percent disability rating currently assigned.  

The Board also notes that the lay and medical evidence regarding the Veteran's service-connected abdomen and chest gunshot wounds have been relatively consistently throughout the pendency of the claim and appeal and, thus, a staged rating is not warranted in this case.  See Hart, supra.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence supports the grant of a combined 50 percent disability rating, but no higher, for the Veteran's service-connected gunshot wounds involving the abdomen and chest areas, which affect muscle groups XIX and XXI, respectively.  See 38 C.F.R. § 4.55(e).  The evidence also supports the grant of a separate 10 percent rating, but no higher, for a digestive system injury associated with the Veteran's service-connected gunshot wound to the abdomen and bowel.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra. 


Left Calf Scar

Service connection has been established for a residual shell fragment wound scar to the medial side of the left calf, currently rated as 30 percent disabling under 38 C.F.R. § 4.118, DC 7803.  

By way of procedural background, the Board notes that the initial 30 percent rating was awarded based upon evidence showing that the Veteran's left calf scar was manifested by chronic draining sinus from the soft tissue.  See September 1984 rating decision.  In this regard, the Board notes that, under the version of DC 7806 in effect at that time, a 30 percent rating was warranted for eczema manifested by exudation or constant itching, extensive lesions, or marked disfigurement.  See 38 C.F.R. § 4.118, DC 7806 (1984).  

However, as noted above, amendments were made to the rating criteria evaluating disabilities of the skin in 2002, effective from August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  As also noted, additional amendments were made to the criteria for rating the skin, effective October 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011)).  

However, as discussed above, because the amendments to the rating criteria in 2002 occurred before the Veteran filed his increased rating claim in February 2006, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, and the Veteran has not requested consideration under the new criteria, the rating criteria in effect prior to August 2002 and the amended regulations effective October 2008 will not be addressed herein.  

Nevertheless, in order to provide the highest possible disability rating, the Board will evaluate the Veteran's left calf scar disability under all potentially applicable diagnostic codes.  

Under DC 7806 (2008), a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is warranted where the disability covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is warranted where the disability covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy was required during the past 12-month period.  

Under the regulations and criteria in effect prior to October 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination. 38 C.F.R. § 4.118, DCs 7802 to 7804 (2008).  Under DC 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  

As to limitation of motion of the affected part, the Board notes there are no diagnostic codes on the Rating Schedule that provide rating criteria for limitation of motion affecting the calf, per se; however, because the left calf involves muscle group XI, which affects the function of flexion of the knees, the Board will consider whether there is limitation of motion of the knee under DCs 5260 and 5261.  See 38 C.F.R. § 4.73, DC 5311; see also October 2007 VA examination report.  

Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

The June 2006 VA examination report reflects that, while the Veteran's left calf scar has a history of exudation, the last occurrence of such was in 1986, with no attacks in the previous year.  In fact, the Veteran did not receive treatment for the skin condition in the 12 months prior to the examination and he denied having any flare-ups or functional impairment resulting from the skin disability.  The June 2006 VA examiner also noted that the left calf disability does not involve any areas that are exposed to the sun.  

Nevertheless, the June 2006 VA examination report reflects that there is a scar on the left lower leg that measures approximately 3.5 by 2.5 cm, with hyperpigmentation of less than six square inches.  Objective examination did not reveal any tenderness, disfigurement, ulceration, adherence, instability, tissue loss, or keloid formation.  At that examination, the Veteran was able to demonstrate normal extension to zero degrees, while flexion was limited to 110 degrees due to pain.  

The October 2007 VA examination report reflects that there is a level scar on the left medial leg that measures 1 by 2 cm, with no objective evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, or keloid formation.  At the examination, the Veteran reported that he can keep up with normal work requirements.  He was also able to demonstrate normal extension to zero degrees, while left knee flexion was limited to 135 degrees.  

Similarly, the January 2010 VA examination report reflects that there is a linear, superficial scar on the medial left calf that measures 2 by .75 cm.  Objective examination did not reveal any tenderness or skin breakdown.  The scar is not disfiguring and does not limit motion or result in limitation of function.  At that examination, the Veteran was able to demonstrate normal extension and flexion of the knee from zero to 140 degrees, with no objective evidence of painful motion, including after repetition.  

Turning to the merits of the claim, the Board finds that a rating higher than 30 percent is not warranted under DC 7806 (2008) because there is no evidence or allegation that the Veteran's left calf scar covers more than 40 percent of his entire body or more than 40 percent of exposed areas affected.  There is also no evidence or allegation that the left calf scar required constant or near-constant systemic therapy at any time during the appeal period.  Therefore, DC 7806 (2008) does not assist the Veteran in obtaining a rating higher than 30 percent.  

The Board has considered the Veteran's left calf scar under the other diagnostic codes that rate skin disabilities; however, DCs 7801 to 7804 (2008) do not provide ratings higher than 10 percent and granting a separate rating under those codes would amount to pyramiding, which is prohibited.  See 38 C.F.R. § 4.14; Esteban, supra.  Therefore, DCs 7801 to 7804 (2008) do not assist the Veteran in obtaining a higher disability rating.  

The Board has considered the Veteran's left calf scar under DC 7805, for limitation of function of the affected part, which the Board has determined is the left knee.  However, as discussed above, the preponderance of the evidence shows that the Veteran's range of flexion is limited to no less than 110 degrees, which is not compensable under DC 5260.  The evidence also shows that he has demonstrated normal extension throughout the appeal.  Therefore, ratings higher than 30 percent are not warranted for the Veteran's left calf under DC 7805 as evaluated under DCs 5260 and 5261.  

The Board has considered whether a separate rating may be granted for any neurological impairment associated with the Veteran's service-connected residual left calf scar; however, there is no medical or lay evidence of record that shows the left calf scar has resulted in any neurological damage or impairment.  Therefore, there is no basis to award a separate disability rating for a neurological impairment associated with the service-connected residual left calf scar.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 30 percent the Veteran's service-connected residual shell fragment wound scar affecting the left calf.  The lay and medical evidence of record shows that the complaints and symptoms regarding the left calf scar have been relatively consistently throughout the pendency of the claim and appeal and, thus, a staged rating is not warranted in this case.  See Hart, supra.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Conclusions

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, as summarized above, the manifestations of the Veteran's service-connected muscle injuries affecting his right buttock, abdomen and bowel, and chest, as well as the residual left calf scar, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's subjective reports of pain, weakness, fatigability, as well as the objective findings of intermuscular scarring, decreased strength, and limited motion are adequately contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Id.  However, the Board notes that there have been no hospitalizations for the Veteran's muscle or scar disaiblites during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the evidence shows that the Veteran has consistently denied that his service-connected muscle injuries and residual left calf scar disability has resulted in an inability to keep up with normal work requirements.  See VA examination reports dated June 2006 and October 2007.  However, at the January 2010 VA examination, the Veteran reported  that all of his service-connected muscle injuries and the left calf scar prevent him from keeping up with normal work requirements, variously due to weakness, difficulty walking, and an inability to do hard work.  The January 2010 VA examination report also reflects that the Veteran's service-connected disabilities have affected his overall body functioning, as he has difficulty walking and picking up heavy items.  See October 2010 VA outpatient treatment record.  

Despite the foregoing, the Board finds that the evidence of record does not show that the Veteran's disabilities render him unemployable. Indeed, while a July 2010 VA outpatient treatment record shows that the Veteran is unable to walk and is growing weaker, the treatment record reflects that the Veteran still works as a security officer three days a week, albeit at a desk job.  In this regard, the Board notes that, while the disabilities have some effect on his employability, any occupational impairment experienced by the Veteran is contemplated by the disability ratings assigned in this decision.  As such, the evidence does not show that the Veteran is unemployable due to his service-connected disabilities, and further discussion of a TDIU is not necessary.  


ORDER

Entitlement to a disability rating higher than 20 percent for service-connected gunshot wound, right buttock, through and through with depressed scar, affecting muscle group XVII, is denied.

A combined 50 percent disability rating for gunshot wounds of the abdomen and chest, affecting muscle groups XIX and XXI, is granted subject to the laws and regulations governing the award of monetary benefits.

A separate 10 percent disability rating for digestive system injury, associated with service-connected gunshot wound of the abdomen and bowel, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a disability rating higher than 30 percent for service-connected residual shell fragment wound scar, left calf, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


